2022 IL App (1st) 201121-U
                                                                                 FIRST DISTRICT,
                                                                                 FIRST DIVISION
                                                                                 August 1, 2022

                                               No. 1-20-1121

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
     limited circumstances allowed under Rule 23(e)(1).
     _____________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT
     _____________________________________________________________________________

      ORLANDO VALDEZ,                              )      Appeal from the
                                                   )      Circuit Court of
                              Plaintiff-Appellant, )      Cook County, Illinois.
                                                   )
      v.                                           )      No. 16 CH 016015
                                                   )
      ILLINOIS CASUALTY COMPANY,                   )      Honorable
                                                   )      Anna M. Loftus,
                              Defendant-Appellee.  )      Judge Presiding.
     _____________________________________________________________________________

            JUSTICE COGHLAN delivered the judgment of the court.
            Presiding Justice Hyman and Justice Pucinski concurred in the judgment.

                                                 ORDER

¶1          Held: (1) Plaintiff did not state a claim that the defendant insurer had a duty to settle the
                  underlying action where he did not allege facts establishing that an excess judgment
                  was reasonably probable. (2) Plaintiff did not allege facts establishing a conflict of
                  interest between the insurer and its insureds. (3) Plaintiff was not entitled to
                  damages under section 155 of the Insurance Code for insurer’s allegedly “vexatious
                  and unreasonable” actions.

¶2          Plaintiff Orlando Valdez was injured in an altercation at the Aquarius Club and

     Restaurant and brought a personal injury lawsuit against the club’s owner Roman Rojas and

     Rojas 2459 Club, Inc. (collectively Rojas). Rojas was insured by defendant Illinois Casualty

     Company (ICC) with a policy limit of $1,000,000. Valdez made a settlement offer of $1,000,000
     No. 1-20-1121


     which ICC rejected. Following a jury trial, Valdez won a judgment of $2,000,000 (Valdez v.

     Rojas 2459 Club, Inc., d/b/a Aquarius Club and Restaurant, No. 13 L 8704 (Cir. Ct. Cook

     County, April 11, 2016)), and ICC tendered the policy limit of $1,000,000 to Valdez.

¶3           As part of a postjudgment settlement agreement, Rojas assigned any potential claims he

     had against ICC to Valdez. Valdez then brought the instant suit against ICC, alleging that ICC

     breached its duty of good faith and fair dealing toward its insured by not accepting a settlement

     offer within the policy limits despite the likelihood of an excess judgment. Valdez sought to

     recover the excess judgment plus costs, interest, and statutory damages for ICC’s allegedly

     “vexatious and unreasonable” behavior. On October 7, 2020, the trial court granted ICC’s section

     2-615 motion to dismiss Valdez’s fourth amended complaint. We affirm.

¶4                                              BACKGROUND

¶5                                          The Underlying Lawsuit

¶6           On September 9, 2012, at around 3 a.m., Valdez was at the Aquarius Club when an

     unidentified male assailant threw a beer bottle at his face. The glass from the bottle “cut

     [Valdez’s] right eye in half” and permanently blinded him in that eye. The assailant fled the

     scene and was not apprehended by the club’s security guards.

¶7           Valdez brought a personal injury lawsuit against Rojas, the unidentified assailant,

     unknown Aquarius Club employees and security guards, Lucio Solis, and the King and Lord

     Corporation.1 In the underlying complaint, Valdez alleged that Rojas “was in charge of hiring,

     training and managing Aquarius Club’s security.” On at least one occasion prior to September 9,

     2012, the assailant committed acts of violence at the club, and Rojas was aware of this fact.



             1
               The underlying complaint alleged that Solis, as agent for King and Lord, was in the business of
     providing security personnel for the club, and two of King and Lord’s personnel were on security detail at
     the club when the incident occurred.
                                                        -2-
       No. 1-20-1121


       Nevertheless, Rojas, through his agents and employees, allowed the assailant to enter the club on

       September 9, 2012, and served him alcoholic drinks.

¶8            Valdez further alleged that at around 3 a.m. on September 9, 2012, “immediately prior

       to” his injury, a fight broke out between two female patrons at the club, and the assailant threw a

       beer bottle at a waitress, striking her in the leg. Club security did not intervene or restrain the

       assailant, who proceeded to throw a bottle at Valdez, causing his injury. Valdez alleged that

       Rojas was negligent in failing to take reasonable action to protect him against the assailant’s

       misconduct.

¶9            ICC undertook Rojas’ defense, and the case was set for a jury trial on April 4, 2016. On

       March 29, 2016, Valdez sent ICC a letter stating:

                       “Based on [ICC’s] answers to written discovery that show primary insurance

              coverage policy limits of $1,000,000.00, we hereby demand settlement on behalf of

              Orlando Valdez in the amount of One Million Dollars.

                       In the event that Illinois Casualty Company determines to reject this offer, please

              be advised that we shall seek full satisfaction of any excess judgment against defendant,

              Roman Rojas, and/or Illinois Casualty Company.”

¶ 10          On April 5, 2016, ICC rejected Valdez’s settlement demand and offered to settle for

       $100,000. ICC increased its offer to $200,000 “on the moment of the verdict.” Valdez did not

       accept. On April 11, 2016, the jury returned a verdict of $2,000,000 in favor of Valdez and

       against Rojas, with a special finding that the unknown assailant’s criminal act was reasonably

       foreseeable to Rojas. ICC filed a posttrial motion which it withdrew on November 3, 2016. On

       November 14, 2016, ICC paid Valdez the policy limit of $1,000,000 but did not tender the

       remainder of the judgment, costs, or interest.



                                                         -3-
       No. 1-20-1121


¶ 11          Meanwhile, on November 8, 2016, Valdez and Rojas executed an agreement whereby

       Valdez agreed not to enforce the remaining judgment against Rojas in exchange for Rojas

       assigning to Valdez any claims that he had against ICC as a result of the judgment in the

       underlying suit. Valdez additionally executed a “Partial Satisfaction and Partial Release of

       Judgment” in which he acknowledged receiving $1,000,000 in partial satisfaction of the

       judgment and stated:

              “Subject to the Assignment executed by the parties ***, nothing in this document affects

              Orlando Valdez’s right to seek full satisfaction of the amount remaining on the judgment

              on April 11, 2016; to wit: ONE MILLION DOLLARS and NO/CENTS ($1,000,000.00)

              from Illinois Casualty Company.”

¶ 12                                            The Present Action

¶ 13          Valdez filed the present action against ICC on December 12, 2016. In his fourth amended

       complaint 2, filed on November 11, 2019, he alleged that ICC (1) breached its duty of good faith

       and fair dealing toward its insured by rejecting his settlement demand, (2) waived the policy

       limits by failing to send Rojas a reservation of rights letter after Valdez made his settlement

       demand, and (3) committed “vexatious and unreasonable” actions in violation of section 155 of

       the Insurance Code (215 ILCS 5/155 (West 2016)).

¶ 14          Valdez stated that once he made his March 26, 2016 demand to settle for the policy limit

       of $1,000,000, ICC had a duty to settle because of the likelihood that Rojas would be found

       liable for an amount exceeding the policy limit. In support, Valdez alleged that discovery in the

       underlying suit showed that Rojas hired, trained, and managed the club’s security personnel.

       Additionally, Rojas knew that the assailant had previously committed acts of violence at the


              2
                Valdez’s original complaint and his first, second, and third amended complaints were dismissed
       without prejudice for failure to state a cause of action.
                                                         -4-
       No. 1-20-1121


       club, but through his agents and employees, he allowed the assailant into the club, served him

       alcohol until he was “overly intoxicated,” and failed to intervene for over 40 minutes as the

       assailant displayed “dangerous, belligerent, aggressive, and hostile behavior.” Valdez stated that

       he was not contributorily negligent and any potential contributory negligence of third parties

       would not decrease Rojas’ chances of being found liable.

¶ 15          Valdez alleged there was a reasonable probability of an excess judgment because of his

       “loss of normal life experienced, pain and suffering experienced, and the permanent

       disfigurement experienced.” He incurred medical expenses of $43,292 from Stroger Hospital,

       $2500 from Scott Ocularists, $2880 from St. Mary & Elizabeth Medical Center, and $1076 from

       Superior Air Ground Ambulance, but he did not seek compensation for these expenses because

       he considered them “of minimal consequence” compared to his other damages. Valdez asserted

       that, under these facts, ICC “maliciously and purposely breached its duties of Good Faith and

       Fair Dealing” toward its insured by rejecting his settlement demand.

¶ 16          Valdez also claimed that his settlement demand created a conflict of interest between ICC

       and Rojas “because ICC has an incentive to take a chance on a low verdict while [Rojas’]

       interest is for the policy to be tendered and protect its own assets.” ICC did not send Rojas a

       reservation of rights letter advising him of the likelihood of an excess judgment and of his right

       to seek independent counsel. Valdez claimed that by failing to do so, ICC “waived any defense

       concerning its scope of coverage owed to its insured(s)” and Valdez was entitled to the excess

       $1,000,000 judgment, interest, and costs.

¶ 17          Additionally, Valdez sought costs and statutory damages of $60,000 under section 155 of

       the Insurance Code, which provides:




                                                       -5-
       No. 1-20-1121


                       “In any action by or against a company wherein there is in issue the liability of a

              company on a policy or policies of insurance or the amount of the loss payable

              thereunder, or for an unreasonable delay in settling a claim, and it appears to the court

              that such action or delay is vexatious and unreasonable, the court may allow as part of the

              taxable costs in the action reasonable attorney fees, other costs, plus an amount not to

              exceed *** $60,000.” 215 ILCS 5/155(1) (West 2016).

¶ 18          Valdez alleged that ICC acted vexatiously and unreasonably in several ways: It did not

       accept Valdez’s settlement demand and did not provide Rojas a reservation of rights letter. It

       withdrew its posttrial motion without Rojas’ consent despite being aware the excess judgment

       placed Rojas at financial risk. It waited until seven months after the judgment to pay Valdez the

       policy limit of $1,000,000 and did not tender statutory interest and costs. Lastly, in 2019, after

       the litigation had been ongoing for three years, ICC offered to pay Valdez statutory interest but

       did not offer to pay his costs and provided no “justifiable explanation” for failing to pay his costs

       in 2016.

¶ 19          On January 21, 2020, ICC moved to dismiss Valdez’s fourth amended complaint under

       section 2-615 of the Code of Civil Procedure (735 ILCS 5/2-615 (West 2018)). The trial court

       dismissed Valdez’s complaint with prejudice on October 6, 2020, finding he did not allege facts

       establishing a reasonable probability that Rojas would be found liable or that the judgment would

       exceed the policy limits. He also did not allege facts indicating that ICC acted in bad faith during

       settlement negotiations:

              “ICC *** responded to a demand with an offer and then noted it would increase the offer

              to four times the specials, establishing that it was willing to engage in meaningful and




                                                        -6-
       No. 1-20-1121


              good-faith settlement negotiations. There’s no factual allegations to explain why these

              offers were a misevaluation of plaintiff’s claim.”

       The trial court also found that Valdez failed to allege a conflict of interest between ICC and its

       insured: “Merely having settlement negotiations and having the insurer not meet the demand is

       not sufficient to establish a conflict of interest.” Finally, Valdez’s release unambiguously

       released his rights to any amount over $1,000,000, including interest and costs.

¶ 20                                               ANALYSIS

¶ 21          A section 2-615 motion to dismiss challenges the legal sufficiency of the complaint,

       taking as true all well-pleaded facts and any reasonable inferences that arise from them. Cochran

       v. Securitas Security Services USA, Inc., 2017 IL 121200, ¶ 11. “The essential question is

       whether the allegations of the complaint, when construed in the light most favorable to the

       plaintiff, are sufficient to establish a cause of action upon which relief may be granted.” Id. We

       review an order granting a section 2-615 motion de novo. Id.

¶ 22                                              Duty to Settle

¶ 23          Valdez argues the trial court erred in finding he did not allege sufficient facts to establish

       that ICC had a duty to settle the underlying action.

¶ 24          Illinois courts have recognized that insurers have a duty to act in good faith in responding

       to settlement offers. Chandler v. American Fire & Casualty Co., 377 Ill. App. 3d 253, 256

       (2007). Our supreme court has explained:

              “In the typical ‘duty to settle’ case, the third party has sued the policyholder for an

              amount in excess of the policy limits but has offered to settle the claim against the

              policyholder for an amount equal to or less than those policy limits.




                                                        -7-
       No. 1-20-1121


                       In this circumstance, the insurer may have an incentive to decline the settlement

              offer and proceed to trial. The insurer may believe that it can win a verdict in its favor. In

              contrast, the policyholder may prefer to settle within the policy limits and avoid the risk

              of trial. The insurer may ignore the policyholder’s interest and decline to settle.” Cramer

              v. Insurance Exchange Agency, 174 Ill. 2d 513, 524-25 (1996); see also Haddick ex rel.

              Griffith v. Valor Insurance, 198 Ill. 2d 409, 415 (2001).

¶ 25          To state a cause of action for failure to settle, plaintiff must allege that (1) a third party

       demanded settlement within the policy limits, (2) there was a “reasonable probability” of a

       finding of liability against the policyholder, and (3) there was a “reasonable probability” of

       recovery in excess of the policy limits. Powell v. American Service Insurance Co., 2014 IL App

       (1st) 123643, ¶ 18 (citing Haddick, 198 Ill. 2d at 417). An insurer that fails to settle in such

       circumstances is liable for the full amount of a judgment against the policyholder, regardless of

       the policy limits. Cramer, 174 Ill. 2d at 525.

¶ 26          Valdez alleged sufficient facts to show a reasonable probability that Rojas would be

       found liable in the underlying suit. A business invitor owes a duty of care to business invitees to

       protect them against “the unreasonable risk of physical harm” (Marshall v. Burger King Corp.,

       222 Ill. 2d 422, 440 (2006)), including harm caused by reasonably foreseeable criminal acts of

       third parties. Osborne v. Stages Music Hall, Inc., 312 Ill. App. 3d 141, 147 (2000) (where angry,

       intoxicated patrons ejected from club were pounding on the doors and yelling at the bouncers, “it

       was reasonably foreseeable that a patron would be attacked upon exiting the club and, therefore,

       it was incumbent on the club to guard against such an occurrence”). Valdez alleged that (1) the

       assailant had a prior history of violent acts at the club; (2) Rojas was aware of his history when

       allowing him into the club and serving him alcohol; (3) the assailant became intoxicated and



                                                         -8-
       No. 1-20-1121


       “exhibit[ed] dangerous, belligerent, aggressive and hostile behavior” for “over 40 minutes”; and

       (4) although Valdez and other patrons brought his behavior to the attention of the club’s security

       personnel, they took no action. Although the underlying complaint named Lucio Solis and the

       King and Lord Corporation as co-defendants, discovery in the underlying suit showed that Rojas

       hired, trained, and managed the club’s security personnel.

¶ 27          Taking these allegations as true and viewing them in the light most favorable to Valdez

       (Cochran, 2017 IL 121200, ¶ 11), it was “more likely than not” that a jury would find the

       assailant’s criminal attack was reasonably foreseeable and Rojas was liable for failing to take

       reasonable action to prevent it. See Powell, 2014 IL App (1st) 123643, ¶ 36 (at the pleading

       stage, plaintiff must allege facts “which show that liability is at least more likely than not, but not

       necessarily a certainty”).

¶ 28          However, Valdez did not sufficiently allege a reasonable probability of an excess

       judgment. Bare conclusions of law or conclusory factual allegations unsupported by specific

       facts are insufficient to withstand a section 2-615 motion to dismiss. Coghlan v. Beck, 2013 IL

       App (1st) 120891, ¶ 35. Valdez alleged no facts that would make an excess judgment probable

       aside from his subjective characterization of his injury as “grievous” and his unsupported,

       conclusory assertions that his “loss of normal life,” “pain and suffering,” and “permanent

       disfigurement” were likely to result in a judgment over $1,000,000.

¶ 29          Haddick, 198 Ill. 2d at 417-18, and Powell, 2014 IL App (1st) 123643, are illustrative by

       contrast. In Haddick, plaintiff brought a wrongful death suit against the driver at fault in a fatal

       car accident. Plaintiff informed the insurer that the decedent’s medical bills were over $80,000

       and demanded settlement for the policy limit of $20,000. Id. at 411-12. Under these facts, the

       insurer was aware that an excess judgment was reasonably probable. Id. at 417-18. Similarly, in



                                                        -9-
       No. 1-20-1121


       Powell, 2014 IL App (1st) 123643, plaintiff made a demand for the policy limit of $20,000.

       Since the insurer knew that plaintiff had a worker’s compensation lien for $74,000 and had

       incurred $23,000 in medical expenses, it was aware an excess judgment was reasonably

       probable. Id. ¶¶ 30-32. By contrast, in Founders Insurance Co. v. Shaikh, 405 Ill. App. 3d 367,

       373 (2010), we held an insurer had no duty to settle where plaintiff’s “medical and wage claims

       were only about half the policy limits and he opened settlement negotiations with a demand for

       the policy limits, not more.”

¶ 30          Here, Valdez alleged that he incurred less than $50,000 in medical expenses, and ICC

       made settlement offers of $100,000 and $200,000. As the trial court aptly stated, “There’s no

       factual allegations to explain why these offers were a misevaluation of the plaintiff’s claims.”

¶ 31          Additionally, Valdez did not allege facts that would show ICC rejected his settlement

       demand in bad faith. “Bad faith” consists of failing to give at least equal consideration to the

       insured’s interests in deciding whether to settle a claim. Rogers Cartage Co. v. Travelers

       Indemnity Co., 2018 IL App (5th) 160098, ¶ 89. Relevant factors include “(1) potential for an

       adverse verdict, (2) potential for damages in excess of policy limits, (3) refusal to negotiate, (4)

       communication with the insured, (5) adequate investigation and defense, and (6) advice of the

       insurance company’s own adjusters and defense counsel.” Id. Valdez alleged no facts

       establishing that an excess judgment was likely. He also did not allege that ICC refused to

       negotiate; on the contrary, after he made his settlement demand, ICC made a counteroffer to

       which Valdez did not respond, then indicated its willingness to double that offer. Valdez also

       made no allegations regarding the adequacy of ICC’s investigation and defense or the advice of

       ICC’s adjusters and counsel. Thus, the trial court properly dismissed his claim for breach of the

       duty of good faith and fair dealing. See Olympia Fields Country Club v. Bankers Indemnity



                                                       -10-
       No. 1-20-1121


       Insurance Co., 325 Ill. App. 649, 673 (1945) (in the absence of “fraud, negligence, or bad faith,”

       insurer cannot be held liable for failing to settle within the policy limits even if an excess

       judgment is rendered against the policyholder).

¶ 32                                            Conflict of Interest

¶ 33          Valdez next argues that his settlement demand created a conflict of interest between ICC

       and Rojas which required ICC to warn Rojas of the possibility of an excess verdict and provide

       the option of independent counsel. He claims that by failing to do so, ICC has waived any claim

       that it is not required to pay the excess judgment.

¶ 34          Valdez has failed to allege the existence of a conflict recognized under Illinois law. An

       insurer has a right to control the insured’s defense unless there is an “insurmountable conflict”

       that “rise[s] to a level from which it appears that the insurer may not vigorously defend a claim

       lodged against its insured.” Illinois Municipal League Risk Management Ass’n v. Siebert, 223 Ill.

       App. 3d 864, 872 (1992). For instance, an insurer must hire independent counsel for its insured if

       it has a duty to defend multiple insureds with adverse interests, or if proof of certain facts would

       shift liability from insurer to insured. Id. at 872-73; see also Nandorf, Inc. v. CNA Insurance

       Cos., 134 Ill. App. 3d 134, 137 (1985) (conflict of interest existed where underlying complaint

       sought punitive damages for which insurer disclaimed liability, since insurer “had an interest in

       providing a less than vigorous defense” to allegations which would have supported imposition of

       punitive damages).

¶ 35          Unlike in Siebert and Nandorf, Valdez did not allege any facts that would show ICC had

       an incentive to provide Rojas a less-than-vigorous defense in the underlying action. He cites no

       law supporting his apparently novel theory that a settlement demand ipso facto creates a conflict

       of interest that entitles an insured to independent counsel.



                                                        -11-
       No. 1-20-1121


¶ 36          In Mobil Oil Corp. v. Maryland Casualty Co., 288 Ill. App. 3d 743 (1997), MCC

       unconditionally defended Mobil under a $6,000,000 policy limit. More than two years into the

       underlying litigation, MCC asserted the policy limit was $250,000 and advised Mobil to hire

       independent counsel to protect itself against an excess judgment. Id. at 752. We affirmed the

       circuit court’s finding that MCC’s conduct violated section 155 of the Insurance Code, finding

       there to be no bona fide dispute as to the scope of coverage. Id. at 752-753. We additionally

       found that MCC’s mid-litigation change of position regarding the policy limit was not an

       adequate reservation of rights. Id. at 755. Mobil is not factually on point and does not stand for

       the proposition that an insurer has an independent “duty to warn” its insured of the possibility of

       an excess judgment after a settlement offer has been made.

¶ 37          In O’Neill v. Gallant Insurance Co., 329 Ill. App. 3d 1166 (2002), we affirmed the trial

       court’s finding that the defendant insurer breached its duty to settle in bad faith. The insured’s

       liability was clear (she left her two-year-old grandson unattended in a car with the keys in the

       ignition and the motor running), as was the possibility of an excess verdict (the underlying

       plaintiff was in intensive care for a month, incurring $105,000 in medical expenses, and

       thereafter confined to a nursing home for life). Id. at 1168-69. Plaintiff’s attorney offered to

       settle for the policy limit of $20,000; the insurer did not respond or negotiate, against the advice

       of its retained counsel, claims manager, and adjusters. Id. at 1169. As further evidence of the

       insurer’s bad faith under the circumstances, we observed that the insurer “never bothered telling

       [the insured] that Mrs. O’Neill was willing to settle for her policy limits, until months after the

       offer expired.” Id. at 1174. O’Neill does not hold that an insurer has a general duty to notify its

       insured of every settlement offer in the absence of a duty to settle.




                                                       -12-
       No. 1-20-1121


¶ 38           Finally, in R.C. Wegman Construction Co. v. Admiral Insurance Co., 629 F.3d 724 (7th

       Cir. 2011), the Seventh Circuit found that plaintiff stated a claim that the defendant insurer acted

       in bad faith by not notifying its insured of the possibility of an excess judgment in time for the

       insured to invoke its excess coverage. Based on the underlying plaintiff’s “permanent physical

       disabilities,” past and future loss of income caused by his inability to perform construction work,

       and “substantial medical expenses,” the insurer knew that the underlying lawsuit presented a

       “realistic possibility” of an excess judgment. Id. at 726-27. By contrast, as discussed, Valdez has

       not alleged facts to support a conclusion that an excess judgment was reasonably probable in the

       underlying suit. Thus, ICC did not have a duty to notify Rojas of the ongoing settlement

       negotiations with Valdez, and it did not waive the policy limits by failing to issue a reservation

       of rights.

¶ 39                                            Section 155 Claim

¶ 40           Finally, Valdez contends that the trial court erred in dismissing his claim for damages

       under section 155 of the Insurance Code (215 ILCS 5/155(1) (West 2016)). Section 155 allows a

       policyholder to recover attorney fees, costs, and statutory damages from an insurer whose

       conduct with respect to a claim is “vexatious or unreasonable.” Rogers Cartage Co., 2018 IL

       App (5th) 160098, ¶ 94. “The purpose of section 155 is to provide a remedy to insureds who

       encounter unnecessary difficulties resulting from an insurance company’s vexatious and

       unreasonable refusal to honor its contract with the insured.” Id.

¶ 41           Valdez argues that ICC acted vexatiously and unreasonably in several ways: (1) it did not

       accept his settlement demand; (2) it did not provide Rojas a reservation of rights letter; (3) it

       withdrew its posttrial motion without Rojas’ consent; and (4) although ICC tendered the policy

       limit of $1,000,000, it did not tender postjudgment interest and costs.



                                                        -13-
       No. 1-20-1121


¶ 42           Valdez has not alleged facts establishing that ICC had a duty to accept his settlement

       demand or provide Rojas a reservation of rights letter. Thus, ICC’s conduct in this regard was

       not vexatious or unreasonable. Valdez alleged that ICC filed a posttrial motion which it

       withdrew on November 3, 2016, but he failed to allege any facts regarding the substance of the

       motion, its merits, or the circumstances of its withdrawal. He made only a brief conclusory

       assertion that by withdrawing the motion without obtaining Rojas’ consent, ICC breached its

       “duty to settle and protect the interests of [its] insureds.” In the absence of specific factual

       allegations supporting his claim, dismissal was proper. See Coghlan, 2013 IL App (1st) 120891,

       ¶ 35.

¶ 43           Finally, Valdez argues that ICC’s “obdurate and inexplicable” failure to tender interest

       and costs in the underlying action entitles him to damages under section 155. Under section 2-

       1303 of the Code of Civil Procedure, a judgment creditor is entitled to interest on unpaid

       judgments. 735 ILCS 5/2-1303 (West 2014); see Niemeyer v. Wendy’s Int’l, Inc., 336 Ill. App.

       3d 112, 115 (2002) (section 2-1303 interest is “mandatory, positive and self-executing” (internal

       quotation marks omitted)). However, Valdez released his claim to interest and costs. A release is

       a contract and thus its interpretation is governed by general contract law. Shultz v. Delta-Rail

       Corp., 156 Ill. App. 3d 1, 10 (1987). “[A]n unambiguous contract is enforced as it is written.”

       McHenry Savings Bank v. Autoworks of Wauconda, Inc., 399 Ill. App. 3d 104, 111 (2010).

¶ 44           The release states:

                       “Orlando Valdez, the JUDGMENT CREDITOR, having received partial

               satisfaction and payment in the amount of ONE MILLION DOLLARS and NO/100

               CENTS ($1,000,000.00) on the judgment in the amount of TWO MILLION DOLLARS

               and NO/100 CENTS ($2,000,000.00) *** hereby partially releases and hereby



                                                        -14-
       No. 1-20-1121


              acknowledges partial satisfaction on the aforesaid judgment. *** [N]othing in this

              document affects Orlando Valdez’s right to seek full satisfaction of the amount remaining

              on the judgment on April 11, 2016; to wit: ONE MILLION DOLLARS and NO/CENTS

              ($1,000,000.00) from Illinois Casualty Company.” (Emphasis added.)

¶ 45          By this language, Valdez released all claims against ICC except the unpaid $1,000,000 as

       “full satisfaction of the amount remaining on the judgment.” The trial court correctly found that

       Valdez may not seek to additionally recover interest, costs, and statutory damages under section

       155. Although Valdez argues that “judgments contain interest and costs as a Matter of Law,” he

       could and did waive any such recovery. Accordingly, the trial court did not err in dismissing his

       claim for damages under section 155.

¶ 46                                            CONCLUSION

¶ 47          For the foregoing reasons, we affirm the judgment of the trial court.

¶ 48          Affirmed.




                                                      -15-